UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 11-1219


JOSEPH V. VEIGA, III; SUSAN M. VEIGA, on their own behalf
and on behalf of all others similarly situated; MARY
KENDALL,

                 Plaintiffs - Appellees,

          v.

SUNTRUST BANK,

                 Defendant – Appellee,

          v.

AARON HOLSEY,

                 Movant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      Paul W. Grimm, Magistrate Judge.
(1:09-cv-02815-PWG)


Submitted:   September 30, 2011            Decided:   October 17, 2011


Before SHEDD, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron Holsey, Appellant Pro Se.     Harold G. Belkowitz, OBER,
KALER, GRIMES & SHRIVER, PC, Washington, D.C.; Diane Festino
Schmitt, OBER, KALER, GRIMES & SHRIVER, PC, Baltimore, Maryland,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Aaron Holsey appeals the order of the magistrate judge

approving     the    settlement   of    this     class   action     lawsuit    and

rejecting      Holsey’s    objection    to      the   settlement.      We     have

reviewed the record and find no reversible error.                   Accordingly,

we   affirm    for   the   reasons     stated    by   the   magistrate      judge.

Veiga v. Holsey, No. 1:09-cv-02815-PWG (D. Md. filed Feb. 23,

2011, entered Feb. 24, 2011).               We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                        AFFIRMED




                                        3